Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner considered the European search opinion mailed 12/1/2021 (added via Information disclosure statement [IDS] on 2/23/22) and analyzed the D2 reference [sheet 1, cf Form 1507] called CN 104701583 A (also cited on the IDS filed 2/23/22). While it did describe the comparison of a signal with current to a time threshold, the examiner saw no evidence that it met the requirement of the above elements in combination with finding that the supply current being greater than or equal to a preset current threshold during that period of time being compared to the time threshold. For this reason, the examiner does not believe it would have led one of ordinary skill in the art to obviously develop the inventive ideas in the present application.
Specification
The abstract of the disclosure is objected to because the language “In embodiments of the present disclosure…” is exemplary; remove it. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 1/8/15 (performing the handshake and adjustment during the constant current phase), 2, 3, 9, 10,16,& 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, and 23 of U.S. Patent No. 10581262. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application’s claimed subject matter is substantially identical to the patent document, where good/proper contact and bad are described in way that are same, etc. As for Claims 3, 12, and 17, one of ordinary skill in the art understands that if the USB connection is separated, then there will be an error, and so power should be cut off so as to reduce any power waste along the circuit. Thus, it would have been obvious to a person of ordinary skill in the art perform the functions of Claims 3, 12, and 17.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, and 23 of U.S. Patent No. 10581262 in view of Raichle et al (USPGPN 20040000893). The patent document teaches the independent Claims. Raichle:

    PNG
    media_image1.png
    187
    662
    media_image1.png
    Greyscale

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 11233416. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the present application’s claimed subject matter is substantially identical to the patent document (when taking both these dependent Claims and their independent Claims together). As for Claims 3, 12, and 17, one of ordinary skill in the art understands that if the USB connection is separated, then there will be an error, and so power should be cut off so as to reduce any power waste along the circuit. Therefore, it would have been obvious to a person of ordinary skill in the art perform the functions of Claims 3, 12, and 17.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, and 23 of U.S. Patent No. 11233416 in view of Raichle et al (USPGPN 20040000893). The patent document teaches the independent Claims. Raichle:

    PNG
    media_image1.png
    187
    662
    media_image1.png
    Greyscale

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, and 23 of U.S. Patent No. 11233416 in view of Jung et al (USPGPN 20150180244). The patent document teaches the independent Claims. Jung:

    PNG
    media_image2.png
    61
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    628
    media_image3.png
    Greyscale

Where one of ordinary skill in the art understands that by making sure the receiving device is ok with receiving power helps to ensure that safety and efficiency are improved. For the former, if the power is not needed [i.e. full charge], too much [over charge, overwattage, over temperature], it can damage the battery which can then damage the surroundings and will reduce the lifetime of the battery. As for the latter, too little [completely wasted before reaching the load] power will just be wasted while too much power will not only damage circuits but also just be wasted without aiding the load.
Claims 4, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, and 23 of U.S. Patent No. 11233416 in view of Matsumura et al (USPGPN 20160301226). The patent document teaches the independent Claims. Matsumura:

    PNG
    media_image4.png
    145
    650
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    638
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859